Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Upon further consideration, the examiner finds that previously indicated allowable subject matter, has been withdrawn.  As such, a new non-final rejection is below. Applicant’s arguments, see page 9, filed 8/2/2022, with respect to prior art rejection are moot because the new ground of rejection does not rely on references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 15 is objected to because of the following informalities:  there is a lack of antecedent basis with regard to the vacuum pump.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011002727 to Mathea et al. “Mathea” as modified by USP 10,717,284 to Shelhart et al. “Shelhart.”
	With regard to Claim 1, Mathea teaches an inkjet printing apparatus having a printhead assembly [0015], movable between a printing position and a maintenance position ([0017] and figs. 2 and 3), comprising a plurality of printing heads (D) each of the type having a nozzle plate (Dp) on which there is defined a nozzle orifice surface (not labeled), the orifice surface being formed with a row of nozzle orifices (Dt) through which ink (T) is ejected under microprocessor control (implicit in the printer art) ((0015 and 0052] and figs. 4 and 6),
	in which the printing apparatus includes, at the maintenance position of the printhead assembly, a cleaning station ([0040, 0063] and figs. 3-5) comprising a
cleaning head array (20), a plurality of cleaning heads mountable to the cleaning head array and a purge tray (10) (figs. 1, 2 and 4),
	in which a vacuum source (26) is in communication with the cleaning head array (fig. 4 and [0060]) such that highly focused fluid flow is presented at the orifice surface when the printing heads are juxtaposed thereto (fig. 3, and [0060-0062]),
	in which a vacuum outlet port (22) is provided on each cleaning head (20) and is profiled to direct the flow against an exterior surface of the nozzle plate (Dp) to at least partially remove accumulated ink and debris from the nozzle orifice surface (figs. 3a and 3b).
	Mathea teaches the claimed invention except for wherein the cleaning station for an inkjet printing apparatus comprising a plurality of printing head cleaning heads mounted adjacent one another on an array block and adapted to position each cleaning head into alignment with a printing head to be cleaned, and in which there is provided a separate vacuum source feed for each cleaning head.
	However, Shelhart teaches (figs. 1B and 2A) wherein the cleaning station (60’) for an inkjet printing apparatus (10) comprising a plurality of printing head cleaning heads (204/208) mounted adjacent one another on an array block and adapted to position each cleaning head into alignment with a printing head (34A-34D) to be cleaned, and in which there is provided a separate vacuum source feed (216) for each cleaning head (col. 6, line 66-col. 7, line 19 and lines 58-61).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Mathea with the teachings of Shelhart to enables ink at the nozzles of a printhead to maintain a low viscosity state (col. 3, lines 23-24).
With regard to Claim 2, Mathea teaches in which the printhead assembly is progressively movable with respect to the cleaning head array (direction Pd, in fig. 5 and [0062].
With regard to Claim 3, Mathea teaches in which separate vacuum sources (22) are provided for each cleaning head (20) of the cleaning head array (claims 1, 7 and 11).
With regard to Claim 4, Mathea teaches in which the vacuum source is directly coupled to each vacuum port (22.1, 22.2 and 22.3) to draw ambient air into a channel formed in the cleaning head to accelerate and impinge on a profiled periphery of the port to generate high shear forces at the nozzle orifice surface [0061-0062].
With regard to Claim 5, Mathea teaches in which ink and debris dislodged from the immediate vicinity of the nozzle orifice plate is drawn into the vacuum outlet port and deposited in a fluid trap from which it is pumped to waste collection [0058].
	With regard to Claim 6, Mathea teaches in which the fluid flow directed against the exterior surface of the nozzle plate is sufficient to removed ink and accumulated debris from within the nozzle orifices [0061].
With regard to Claim 7, Mathea teaches in which a cleaning fluid inlet port is provided on each cleaning head (20) to direct a pre-wetting fluid or a cleaning liquid onto preceding regions of the nozzle orifice surface before the regions are brought progressively into juxtaposition with the vacuum port (fig. 3b) [0061].

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable Mathea as modified Shelhart as applied to claim 1 above and further in view of US 2007/0285460 to Beatham et al. “Beatham.”
With regard to Claim 24, Shelhart teaches (fig. 2A) the vacuum pump associated with said cleaning heads. However, Shelhart does not expressly teach a coupling to connect the each vacuum pump. The examiner notes that couplings are necessary to join two separate pieces together.
However, Beatham provides a teaching of a cleaning system (fig. 1) further comprises couplings (82) to connect each vacuum pump (78) to aid in cleaning ink cartridges [0019, 0047 and 0050].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shelhart with the teachings of Beatham to allow (make it operational) for fluid communication between the vacuum chamber and an associated cleaning head [0030].

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10,717,284 to Shelhart et al. “Shelhart.”
With regard to Claim 14, Shelhart teaches an inkjet printing head cleaning system (fig. 2A) for an inkjet printing apparatus (10) comprising: a cleaning station (60’) for an inkjet printing apparatus comprising a plurality of printing head cleaning heads (34A-34) mounted adjacent one another on an array block (fig. 1A) and adapted to position each cleaning head (60’) into alignment with a printing head to be cleaned, wherein there is provided a separate vacuum source feed (216) for each cleaning head (col. 6, line 66-col. 7, line 19 and lines 58-61).  
With regard to Claim 17, Shelhart teaches in which the cleaning system (fig. 2) includes a cleaning fluid reservoir (252) and pump (256) to provide a pre-wetting fluid or cleaning liquid to a cleaning fluid inlet port (212) on each cleaning head (204/208) (col. 7, lines 41-61).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelhart as modified by US 2007/0285460 to Beatham et al. “Beatham.”
With regard to Claim 15, Shelhart teaches (fig. 2A) the vacuum pump associated with said cleaning heads. However, Shelhart does not expressly teach a coupling to connect the each vacuum pump. The examiner notes that couplings are necessary to join two separate pieces together.
However, Beatham provides a teaching of a cleaning system (fig. 1) further comprises couplings (82) to connect each vacuum pump (78) to aid in cleaning ink cartridges [0019, 0047 and 0050].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shelhart with the teachings of Beatham to allow (make it operational) for fluid communication between the vacuum chamber and an associated cleaning head [0030].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 18-21 are allowed.
The primary reason for the allowance of Claims 18-21 is the inclusion of the limitations the vacuum port having an exterior surface profiled to deflect the trajectory of the air drawn into the channel against the exterior surface of the nozzle plate in the region of the nozzle orifice surface, so as to generate high shear forces to dislodge ink. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853